Citation Nr: 1522615	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-34 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel







INTRODUCTION

The Veteran had active service from October 1971 to August 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The case was remanded in May 2014 for an examination and opinion.

The Veteran submitted a waiver of his right to have the RO review newly submitted evidence and allowing the Board to proceed with an appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran had, at worst, Level III hearing loss bilaterally.


CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Prior to initial adjudication, letters dated in March 2011 and January 2014 satisfied the duty to notify provisions with regard to the Veteran's claim.  

The Veteran's available service treatment records, VA medical treatment records, service personnel records, and indicated private medical records relating to the Veteran's claimed disability have been obtained. 

VA examinations adequate for adjudication purposes were provided to the Veteran by a VA examiner in May 2011 and by a fee-based examination in June 2014, in connection with his claim.  The examinations are adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe his bilateral hearing loss in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

This case was remanded in May 2014 for an examination and opinion, because of the Veteran's allegations of worsening.  The remand specifically tasked the RO with obtaining an opinion regarding the current degree of severity of the Veteran's hearing loss.  In addition to the above-referenced fee-based examination, a VA examiner performed a review of the record and provided an opinion on the degree of severity.  With this examination and opinion, there was substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U.S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.

II. Increased Rating for Bilateral Hearing Loss

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2014).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2014); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant. 38 C.F.R. § 4.3 (2014).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2014).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  To rate the degree of disability for hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI (2014).  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of puretone audiometry tests.  These results are then charted on Table VI or Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII.  38 C.F.R. § 4.85 (2014).  An exceptional pattern of hearing loss occurs when the puretone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86 (2014).  In such cases, the Roman numeral value is determined using both Table VI and VIA and whichever table results in a higher Roman numeral value is used to calculate a disability evaluation using Table VII.  Id. 

For VA purposes, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In November 2010, the Veteran's private audiologist, R.F., M.D., stated in his treatment record that the Veteran's hearing in both ears had gotten worse, for at least one year.  In December 2010, the Veteran underwent an audiogram, performed by Dr. R.F., the results of which are in graphical form.  The Board may interpret graphical representations of audiometric data and convert it to numerical data in its role as a fact finder as long as the graphical representations are clear. See Kelly v. Brown, 7 Vet. App. 471 (1995); Hall v. Nicholson, 21 Vet. App. 80 (2006) (unpublished) (stating that the U.S. Court of Veterans Claims (Court) held in Kelly that the Court could not interpret graphical data from a hearing evaluation and convert it to numerical data because this involved fact finding, but there was no indication in the Court's decision that the Board is precluded from doing so as a fact finder).  The audiogram results are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
60
45
50
LEFT
25
30
45
45
45

The average pure tone threshold was 47.5 in the right ear and 41.25 in the left ear.  The Maryland CNC test was not performed.

In February 2011, the Veteran underwent an audiology consult at the VA.  The audiologist stated that the Veteran had essentially mild sensorineural hearing loss at 250-1000 Hertz in both ears, sloping to moderate hearing loss in the left ear and moderate to moderately severe hearing loss in the right ear.  She also noted that the Veteran's speech discrimination scores were at 80 percent in the right ear, indicating good speech discrimination ability, and 64 percent in the left ear, indicating poor speech discrimination ability, though she did not state which test she used to determine the Veteran's speech discrimination scores.  The audiologist also performed a tympanogram, showing normal middle ear function bilaterally.

In May 2011, the Veteran underwent a VA examination for his claim of bilateral hearing loss.  His pure tone thresholds at that examination, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
55
55
50
LEFT
25
30
50
50
45

The average pure tone threshold was 47.5 in the right ear and 43.75 in the left ear, and his speech recognition score using the Maryland CNC test was 76 percent bilaterally.  The examiner noted that the Veteran had the most difficulty hearing in conversational situations, especially when conversing with women and when at the workplace.

In March and May 2012, private treatment records from M.H.E., M.D., indicated that the Veteran had no hearing loss.

In July 2012, the Veteran underwent an audiogram by a private physician.  His pure tone thresholds at that examination, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
65
65
60
LEFT
40
45
65
65
50

The average pure tone threshold was 48.75 in the right ear and 56.25 in the left ear.  The audiologist noted that the Veteran had good speech discrimination scores in his right ear and excellent speech discrimination scores in his left ear, though did not indicate specific numbers, nor indicate which speech discrimination test was utilized.  Also in July 2012, the Veteran had an assessment with W.H.S., M.D., who removed wax from both ears, and noted that both drums were intact and both middle ears were clear.

In March 2014, the Veteran underwent an audiogram during treatment at a VA Medical Center.  His pure tone thresholds at that examination, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
60
55
50
LEFT
30
30
50
55
45

The average pure tone threshold was 50 in the right ear and 45 in the left ear.  The examiner noted speech discrimination scores of 68 percent in the right ear and 76 percent in the left ear, but indicated that the test performed was the CID W-22 test, not the Maryland CNC test required for rating under VA regulations.  The audiologist noted that the Veteran complained of decreasing hearing bilaterally, and wore hearing aids daily, though complained he often had to turn up the volume.  

In April 2014, the Veteran indicated to his VA audiologist that he had had wax removed from his ears, and the physician who removed the wax advised that he should not have had a hearing test with the wax in his ears.  The VA audiologist informed the Veteran that there was no cerumen present at the time of the last audiogram that would interfere with the test.

The Veteran's private audiologist performed an audiogram in March 2014 as well.  His pure tone thresholds at that examination, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
65
65
60
LEFT
30
40
60
65
55

The average pure tone threshold was 60 in the right ear and 55 in the left ear.  The Veteran's speech recognition scores were listed as 88 percent in the right ear and 96 percent in the left ear, but the audiogram results do not indicate what test was used to obtain those results.

In July 2014, the Veteran underwent an examination contracted by the VA.  His pure tone thresholds at that examination, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
55
50
45
LEFT
35
35
60
55
50

The average pure tone threshold was 47.5 in the right ear and 50 in the left ear, and his speech recognition score using the Maryland CNC test was 92 percent bilaterally.  The examiner noted that the Veteran had normal acoustic immittance bilaterally, but had absent ipsilateral and contralateral acoustic reflexes.  They also indicated that the Veteran had difficulty hearing in noisy environments, group situations, and from a distance, and that he was able to hear, but not always clearly.

In September 2014, J.W.M., M.D., F.A.A.F.P., provided an opinion regarding the discrepancies between the sets of tests performed in 2014.  Citing medical literature, Dr. J.W.M. noted the differences between the Maryland CNC test and the CID W-22 test performed in treatment, and indicated that the Maryland CNC test is mandated by the VA for evaluation purposes.  He also opined that there was not a significant discrepancy between the puretone threshold results of both examinations.  Because the other examination did not utilize the mandated Maryland CNC test, Dr. J.W.M. found that the Veteran's current hearing disability should be assessed based on the contracted examination.  The Board agrees with this assessment; because the speech recognition scores tested by the audiogram from treatment records are from the CID W-22 test and not the Maryland CNC test, the Board cannot use those scores to evaluate the Veteran's hearing loss disability rating.

Applying the results of the July 2014 examination to Table VI reflects that the Veteran had Level I hearing loss in both ears.  Applying Level I for both ears results in a 0 percent disability rating.  38 C.F.R. § 4.85 (2014).  The Maryland CNC test was also performed at the Veteran's May 2011 VA examination.  Applying the results of that examination to Table VI reflects that the Veteran had Level III hearing loss in both ears.  Applying Level III for both ears results in a 0 percent disability rating.  38 C.F.R. § 4.85 (2014).  

The May 2011 VA examination and July 2014 VA-contracted examination both adhere to the VA's regulations for assessing disability ratings, clearly indicate that the Veteran's disability picture meets the qualifications for no more than a 0 percent rating.

Based upon the results from the VA examinations discussed above, the Board finds that the criteria for a compensable disability evaluation have not been met.  38 C.F.R. §§ 4.85, 4.86 (2013). 

Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, in this case, such an opinion falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, while he is competent to describe that he has difficulty hearing when conversing, especially with women, and in workplace settings, he is not competent to report that his hearing acuity is of sufficient severity to warrant a certain percent evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment) which he does not possess.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

While the Board is sympathetic to the Veteran's assertions that he has difficulty hearing in group settings, noisy environments, and from a distance, the VA rating criteria are definitive and provide for a precise result based on audiometric test results.  His subjective report of difficulty hearing under situational circumstances unfortunately cannot be the basis for an evaluative rating.  The Board is bound to apply the VA rating schedule, under which the rating criteria are defined by audiometric test findings involving hearing acuity in a controlled laboratory environment.

As a result, the Board finds the results of the VA examination to be more probative than the lay evidence, and a compensable disability evaluation for bilateral hearing loss must be denied.  The preponderance of the evidence is against the claim so the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  There is no evidentiary basis upon which to assign a compensable rating during the appeal period and, since there is no basis for assigning an increased rating, there is no basis for assigning a staged rating. Hart, 21 Vet. App. at 505.

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's bilateral hearing loss are contemplated by the schedular criteria set forth in 38 C.F.R. §§ 4.85 and 4.86.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected bilateral hearing loss, such that he is adequately compensated for "considerable loss of working time . . . proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2013).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  Any exceptional claims of disability for hearing loss in the right ear due to surgeries or infection are captured by the Veteran's service-connected disability of right ear cholesteatoma.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating. 

In reaching this conclusion, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss with the established criteria found in the rating schedule.  With regard to functional impairment, including the Veteran's reports of difficulty understanding conversations in a work setting, and with women, his speech discrimination abilities have been specifically measured by VA audiological examinations and this functional impairment has thus been taken into account as part of the currently assigned evaluation.  See Martinak, 21 Vet. App. at 455.  Specifically, such criteria contemplate the difficulty the Veteran has hearing in all situations.  In this regard, the rating schedule takes into account both the average decibel loss as well as speech discrimination scores for hearing loss and contemplates that hearing loss may be so profound as to result in scores above the numbers on the charts and beyond the range of audiometers (as indicated by the "+" signs in Tables VI and VIA as well as the provisions of 38 C.F.R. § 4.86(a) (2013)).

In support of this finding, the Board notes the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  The rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In making these revisions, VA sought the assistance of the Veterans Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids. VHA found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17295 (April 12, 1994).  The Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.

Therefore, the Veteran's reported symptoms that occur outside of laboratory testing, as described above, are factors contemplated in the regulations and rating criteria as defined, or factors encapsulated by other service connected disabilities.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.  Thus, the Board has determined that referral of this case for extraschedular consideration under 38 C.F.R. § 3.321(b) is not in order.

In this case, the Veteran has not asserted, and the evidence does not show that the Veteran's disability has caused unemployability.  Because there is no evidence of unemployability, further consideration of entitlement to TDIU is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


ORDER

A compensable disability evaluation for bilateral hearing loss is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


